DETAILED ACTION
Amendment received 15 April 2022 is acknowledged.  Claims 11-21 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US Patent No. 4,662,178) in view of Karpenko (US Patent No. 8,880,246).

As per Claim 11, Rasmusson discloses an attitude control apparatus (216) for a satellite (210) (Fig. 11; 7:50-8:14), the attitude control apparatus (216) comprising:
at least three electric motors (222, 228, 232) arranged to enable a torque (as per pitch adjustment, roll adjustment, yaw adjustment in 8:6-14) to be generated with any orientation of an associated torque vector (Fig. 11; 7:50-8:14);
a controller (as per activating/deactivating motors in 8:6-14) configured to drive said at least three electric motors (222, 228, 232) based on a torque control (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) (Fig. 11; 4:19-5:8, 7:50-8:14); and
wherein the torque control (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) of said controller (as per activating/deactivating motors in 8:6-14) is configured to
operate said at least three electric motors (222, 228, 232) in a rest state (as per “flywheels are decelerated to zero rotational velocity” in 4:61-67) where rotors of said at least three electric motors (222, 228, 232) do not rotate (Fig. 11; 4:19-5:8, 7:50-8:14); and
operate said at least three electric motors (222, 228, 232) outside the rest state (as per “flywheels are decelerated to zero rotational velocity” in 4:61-67) only when an acceleration torque (as per accelerate in 4:57-60) and a braking torque (as per decelerated in 4:61-67) are required in order to execute an agile attitude change maneuver (as per attitudinal change in 4:61-64) (Fig. 11; 4:19-5:8, 7:50-8:14).
Rasmusson does not expressly disclose wherein the agile attitude change maneuver has a rotation rate of greater than 1 degree per second.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the CMGs generate a torque such that the body (10) rotates at a rotation rate (as per 530, 540, 550) of greater than 1 degree per second (as per peaks of 530, 540, 550) (Fig. 20; 20:38-64).  In this way, the system provides an optimal attitude response (17:32-18:4).  Like Rasmusson, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmusson and Karpenko, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Karpenko to the system of Rasmusson since doing so would enhance the system by providing optimal attitude response.

As per Claim 12, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson further discloses wherein each of said at least three electric motors (222, 228, 232) has a flywheel (234, 236, 238) mechanically coupled to a rotor (e.g., shaft between 222 and 234 in Fig. 11) of the respective said electric motor (222, 228, 232) (Fig. 11; 4:19-5:8, 7:50-8:14).

As per Claim 13, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson does not expressly disclose wherein said at least three electric motors are configured to generate at least a torque of 0.09 newton-meters per kilogram of net mass.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the CMGs generate a torque of on the order of 0.09 newton-meters (as per 420, 440) (Figs. 11, 17; 7:47-53, 15:25-27, 17:37-18:4).  In this way, the system provides an optimal attitude response (17:32-18:4).  Like Rasmusson, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmusson and Karpenko, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Karpenko to the system of Rasmusson since doing so would enhance the system by providing optimal attitude response.

As per Claim 14, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 13.  Rasmusson does not expressly disclose wherein said at least three electric motors are configured to generate at least a torque of 0.45 newton-meters per kilogram of net mass.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the CMGs generate a torque of on the order of 0.45 newton-meters (as per 420, 440) (Figs. 11, 17; 7:47-53, 15:25-27, 17:37-18:4).  In this way, the system provides an optimal attitude response (17:32-18:4).  Like Rasmusson, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmusson and Karpenko, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Karpenko to the system of Rasmusson since doing so would enhance the system by providing optimal attitude response.

As per Claim 15, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson does not expressly disclose wherein said at least three electric motors include at least one fourth electric motor, wherein said at least four electric motors are arranged in a tetrahedral arrangement such that, even if one of said electric motors fails, a torque at any orientation of an associated torque vector may be generated with the respectively remaining three electric motors.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, at least three electric motors (as per rotor housing 16 of each CMG 12) include at least one fourth electric motor (Fig. 3; 5:22-53), wherein said at least four electric motors (as per rotor housing 16 of each CMG 12) are arranged in a tetrahedral arrangement (Fig. 3) such that, even if one of said electric motors fails (as per rotor housing 16 of each CMG 12), a torque at any orientation of an associated torque vector (q, ω) may be generated with the respectively remaining three electric motors (as per rotor housing 16 of each CMG 12) (Fig. 3-4, 6-7; 5:22-6:45, 8:23-60, 16:65-17:3).  In this way, control may be maintained even in the event of hardware failures (16:65-17:3).  Like Rasmusson, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmusson and Karpenko, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Karpenko to the system of Rasmusson since doing so would enhance the system by maintaining control in the event of hardware failures.
As per Claim 16, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson does not expressly disclose at least one tethered gyroscope, and wherein said controller is further configured to additionally drive said at least one tethered gyroscope.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the system includes at least one tethered gyroscope (12), and wherein said controller (30) is further configured to additionally drive said at least one tethered gyroscope (12) (Figs. 1-4, 6-7; 5:22-6:45, 8:23-60).  In this way, the CMGs may be manipulated about gimbal axes (22) (5:22-53).  Like Rasmusson, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmusson and Karpenko, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Karpenko to the system of Rasmusson since doing so would enhance the system allowing manipulation of the flywheels about gimbal axes.

As per Claim 17, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson further discloses wherein said controller (as per activating/deactivating motors in 8:6-14) is further configured to drive said at least three electric motors (222, 228, 232) so as to execute a normal attitude change maneuver (pitch, roll, and yaw in 8:6-14) of the satellite (Fig. 11; 4:19-5:8, 7:50-8:14).
As per Claim 20, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson further discloses wherein said controller (as per activating/deactivating motors in 8:6-14) is configured to control the torque (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) based on a torque characteristic curve (as per desired pitch, roll adjustment … as desired, yaw adjustment … as desired in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14).

As per Claim 21, Rasmusson discloses an attitude control method for a satellite (210) (Fig. 11; 7:50-8:14), the satellite (210) having an attitude control apparatus (216) with at least three electric motors (222, 228, 232) and a controller (as per activating/deactivating motors in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14), wherein the at least three electric motors (222, 228, 232) are arranged in such a way that a torque (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) may be generated with any orientation of an associated torque vector (as per pitch, roll, and yaw in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14), wherein the controller (as per activating/deactivating motors in 8:6-14) is configured to drive the at least three electric motors (222, 228, 232) based on a torque controller (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) (Fig. 11; 4:19-5:8, 7:50-8:14), and wherein the torque controller (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) is configured to operate said at least three electric motors (222, 228, 232) in a rest state where rotors (as per “flywheels are decelerated to zero rotational velocity” in 4:61-67) of said at least three electric motors (222, 228, 232) do not rotate (Fig. 11; 4:19-5:8, 7:50-8:14) and to operate the at least three electric motors (222, 228, 232) outside the rest state (as per “flywheels are decelerated to zero rotational velocity” in 4:61-67) only when an acceleration torque (as per accelerate in 4:57-60) and a braking torque (as per decelerated in 4:61-67) are required in order to execute an agile attitude change maneuver (as per attitudinal change in 4:61-64) (Fig. 11; 4:19-5:8, 7:50-8:14), the method comprising the following steps:
receiving a target orientation (as per desired pitch, roll … as desired, and yaw … as desired in 8:6-14) of the satellite (210) (Fig. 11; 4:19-5:8, 7:50-8:14);
calculating with the controller (as per activating/deactivating motors in 8:6-14) an acceleration torque (as per accelerate in 4:57-60) and a braking torque (as per decelerated in 4:61-67) (Fig. 11; 4:19-5:8, 7:50-8:14); and
generating the calculated acceleration torque (as per accelerate in 4:57-60) and the calculated braking torque (as per decelerated in 4:61-67) by driving the at least three electric motors (222, 228, 232) with the controller (as per activating/deactivating motors in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14).
Rasmusson does not expressly disclose:
wherein the agile attitude change maneuver has a rotation rate of greater than 1 degree per second; and
wherein the acceleration torque and braking torque is calculated based on a comparison between the target orientation and an actual orientation of the satellite.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  The CMGs generate a torque such that the body (10) rotates at a rotation rate (as per 530, 540, 550) of greater than 1 degree per second (as per peaks of 530, 540, 550) (Fig. 20; 20:38-64).  The controller (30) determines acceleration torque (e.g., positive slope in 540 via 44) and braking torque (e.g., negative slope in 540 via 44) based on a comparison (as per 42) between the target orientation (46) and an actual orientation (24a) of the satellite (10) (Figs. 4, 6-7; 6:7-7:25, 8:23-10:60).  In this way, the system provides an optimal attitude response (17:32-18:4) and error is minimized (6:7-45).  Like Rasmusson, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmusson and Karpenko, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Karpenko to the system of Rasmusson since doing so would enhance the system by: providing optimal attitude response; and minimizing error.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US Patent No. 4,662,178) in view of Karpenko (US Patent No. 8,880,246), further in view of Studer (US Patent No. 4,732,353).
As per Claim 18, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson does not expressly disclose configured to at least partially recover energy that has been converted in order to apply the torque.
Studer discloses a control system (as per 76) for positioning a satellite (Fig. 7; 1:19-26, 2:39-3:35, 5:7-60).  In one embodiment, the apparatus is configured to at least partially recover energy that has been converted in order to apply the torque (Fig. 7; 2, 2:5, 4:60-5:60).  In this way, the system can be operated without regard to practical considerations of power efficiency (5:3-6).  Like Rasmusson, Studer is concerned with satellite positioning systems.
Therefore, from these teachings of Rasmusson, Karpenko, Studer, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Studer to the system of Rasmusson as modified in view of Karpenko since doing so would enhance the system by adapting the system to operate without regard to practical considerations of power efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson (US Patent No. 4,662,178) in view of Karpenko (US Patent No. 8,880,246), further in view of Ford (US Patent No. 5,474,263).

As per Claim 19, the combination of Rasmusson and Karpenko teaches or suggests all limitations of Claim 11.  Rasmusson does not expressly disclose wherein said at least three electric motors have an interlock, said interlock being configured to enable said at least three electric motors to independently and irreversibly release the interlock by applying a corresponding torque.
Ford discloses a system (10) for positioning a satellite (Figs. 1-2; 5:15-61).  In one embodiment, a plurality of motors (46) have an interlock (70) (Figs. 2-3; 5:32-6:29), said interlock (70) being configured to enable said at least the plurality of motors (46) to independently and irreversibly release the interlock (70) by applying a corresponding torque (6:38-41, 7:21-8:27).  In this way, launch loads are not transmitted to the rotor structure (1:19-27, 2:3-26, 8:9-27).  Like Rasmusson, Ford is concerned with satellite control systems.
Therefore, from these teachings of Rasmusson and Ford, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ford to the system of Rasmusson since doing so would enhance the system by preventing launch load from being transmitted to the rotor structure.
Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but as follows.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 6 of Amendment).  These rejections are not maintained in view of the amendments.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Rasmusson does not disclose an analogous element to that of the claimed torque control-wherein the ‘three electric motors [are driven] based on a torque control’” (page 8 of Amendment) in that “Rasmusson only discloses that each pair of motors/flywheels are synchronized- i.e., the two motors/flywheels on the same axis are synchronized for corresponding speed and direction” (page 8 of Amendment).
Comparing the claim language at issue to the teachings of the cited references, Rasmusson discloses “drive at least three electric motors based on a torque control” in that the rotator apparatus of Rasmusson comprises: three pairs of electric motors (as per 222, 228, 232) and three corresponding pairs flywheels (as per 234, 236, 238) in spaced relation so that two flywheels (234, 236, 238) rotate about a pitch axis (Y), roll axis (X), and yaw axis (Z) of the apparatus with control such that each of the flywheels (as per 234, 236, 238), depending on what attitudinal change is desired, is driven by corresponding motors (as per 222, 228, 232) with conservation of angular momentum counter-rotating the spacecraft (Fig. 11; 4:19-5:8, 7:50-8:14).
Accordingly, Rasmusson discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the cited references and/or an improper interpretation of the claim language at issue.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Rasmusson does not disclose an analogous feature to the torque control operating the ‘three electric motors outside the rest state only when an acceleration torque and a braking torque are required in order to execute an agile attitude change maneuver’ or any type of ‘agile attitude change maneuver’” (page 9 of Amendment) in that “The FMR 216 of Rasmusson is simply used for pitch, roll, and yaw adjustments” (page 9 of Amendment).  To the extent that Applicant’s argument is directed to limitations for “agile attitude change maneuver” as per the present amendments in which “the agile attitude change maneuver has a rotation rate of greater than 1 degree per second”, Applicant’s argument is persuasive and rejections under 35 USC 102 are not maintained.  However, as discussed above, the amendments necessitate the new ground(s) of rejection presented above.
To the extent that Applicant’s argument is not directed to limitations for “agile attitude change maneuver” in which “the agile attitude change maneuver has a rotation rate of greater than 1 degree per second”, Rasmusson discloses all limitations in the claim language at issue.  Specifically, Applicant does not assert, and there is no proper basis for applying, a special definition for the term “agile attitude change maneuver” itself.  The Specification does identify embodiments for “agile attitude change maneuver” (e.g., “up to 30 degrees within 10 seconds” in 1:9-10 and “rotation rates of >1 degree per second” in 1:11-16), but it would be improper to import these embodiments from the Specification into the claim language (see MPEP § 2111.01(II)).
Comparing the claim language at issue to the teachings of the cited references, Rasmusson discloses “operate said at least three electric motors in a rest state where rotors of said at least three electric motors do not rotate” in that the three pairs of electric motors (as per 222, 228, 232) follow an acceleration mode sequence that begins with the entire system at rest and end ends with the motors deactivated and their attached flywheels (as per 234, 236, 238) decelerated to zero rotational velocity (Fig. 11; 4:19-5:8, 7:50-8:14).  Further, Rasmusson discloses “operate said at least three electric motors outside the rest state only when an acceleration torque and a braking torque are required in order to execute an agile attitude change maneuver” in that the three pairs of electric motors (as per 222, 228, 232) follow an acceleration mode sequence involving counterrotation of the spacecraft upon acceleration of the flywheels (as per 234, 236, 238) and deceleration of the flywheels (as per 234, 236, 238) that causes the spacecraft to stop at a desired attitude (Fig. 11; 4:19-5:8, 7:50-8:14).  As discussed above, “agile attitude change maneuver” by itself does not imply any specified minimum rotation per unit time.
Accordingly, Rasmusson discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the cited references and/or an improper interpretation of the claim language at issue.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Rasmusson does not disclose or suggest an agile attitude change maneuver or any specific rotation rate” (page 9 of Amendment).  Regarding the term “agile attitude change maneuver” itself, as discussed above, “agile attitude change maneuver” by itself does not imply any specified minimum rotation per unit time.  Regarding to the specific rotation rate as per the amended claim language in which “the agile attitude change maneuver has a rotation rate of greater than 1 degree per second”, Applicant’s argument is persuasive and rejections under 35 USC 103 are not maintained.  However, as discussed above, the amendments necessitate the new ground(s) of rejection presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bonn (US Pub. No. 2005/0125111) and Ross (“A review of pseudospectral optimal control:
From theory to flight”; Annual Reviews in Control 36; 2012; pages 182-197) disclose spacecraft control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664